Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 02/28/2022.  Claims 1-7 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the method for configuring an antenna that includes a plurality of arrays of radiating elements and a plurality of remote electronic tilt (RET) units, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method comprising: for each array of radiating elements in a subset that includes at least one of the arrays of radiating elements, setting an output of the RET unit associated with the array of radiating elements in the subset to a position that corresponds to a pre-selected electronic downtilt for the array of radiating elements in the subset; loading a first RET unit configuration file into a memory of the antenna, where the first RET unit configuration file does not include configuration data for the RET units associated with the arrays of radiating elements that are in the subset; and providing a second RET unit configuration file that includes configuration data for all of the RET units, including the RET unit(s) associated with the arrays of radiating elements that are in the subset.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.